DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claim recites a method for determining response parameter for a plurality of RFID tags.  
Exemplary claim 1 recites in part, 
continuously scanning the inventory space to interrogate the population of RFID tags in the inventory space and receiving responses from a plurality of RFID tags within the population of RFID tags; 
(b) after multiple responses have been received from a specific RFID tag within the population of RFID tags, determining response times for the specific RFID tag corresponding to time periods between sequential ones of the multiple responses from the specific RFID tag; 
(c) calculating a maximum acceptable response time based at least in part on the response times determined in step (b); and 
(d) recording a response interval data set including one or more of the response times determined in step (b) and the maximum acceptable response time calculated in step (c). 
The claim recites the limitations of 1) collecting response time data, 2) processing the collected data to determine maximum acceptable response time, and 3) storing the results. 
The “collecting”, “processing” and “storing” describes collecting, processing and storing inventory tag data. These steps cover certain methods of organizing human activities (commercial or legal interaction – sales activities). 
This judicial exception is not integrated into a practical application because the additional element describes inventory RFID tags from which data is collected. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element amounts to insignificant extra-solution activities that does not impose any meaningful limits on practicing the abstract idea. 
Dependent claims 4-7 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2003/0001726 (Moore). 

Referring to claim 1, Moore discloses a method for determining response parameters for a population of RFID tags present in an inventory space comprising:
(a) continuously scanning the inventory space to interrogate the population of RFID tags in the inventory space and receiving responses from a plurality of RFID tags within the population of RFID tags; [See paragraphs 0016, 0047] 
(b) after multiple responses have been received from a specific RFID tag within the population of RFID tags, determining response times for the specific RFID tag corresponding to time periods between sequential ones of the multiple responses from the specific RFID tag; [See paragraphs 0047, 0049, 0095, 0097] 
(c) calculating a maximum acceptable response time based at least in part on the response times determined in step (b); and [See paragraphs 0094-0097]
(d) recording a response interval data set including one or more of the response times determined in step (b) and the maximum acceptable response time calculated in step (c). [See paragraph 0099] 

Referring to claim 2, Moore discloses the method of Claim 1 further comprising, after step (c), if a subsequent response is received from the specific RFID tag prior to elapse of the maximum acceptable response time measured from a most recent previous response from the specific RFID tag, designating the specific RFID tag as present in the inventory space. [See paragraphs 0093-0097] 

Referring to claim 3, Moore discloses the method of claim 1, further comprising, after (c), if a subsequent response is not received from the specific RFID tag prior to elapse of the maximum acceptable response time measured from a most recent previous response from the specific RFID tag, designating the specific RFID tag as not present in the inventory space. [See paragraphs 0086, 0093-0097]

Referring to claim 7, Moore discloses the method of Claim 1 wherein the maximum acceptable response time is equal to a largest one of the response times determined in step (b). [See paragraphs 0094-0097]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2015/0141066 (Ramanujam et al. – hereinafter Ramanujam).

Referring to claim 4, Moore discloses the method of claim 1 above. Moore does not explicitly disclose the limitation: wherein step (c) further comprises calculating a mean response time and a standard deviation from the mean response time based on the response times determined in step (b). 
Ramanujam teaches a method with the limitation: wherein step (c) further comprises calculating a mean response time and a standard deviation from the mean response time based on the response times determined in step (b). [See paragraphs 0008, 0050, 0112]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Moore to have incorporated one or more response time determination process as in Ramanujam with the motivation of monitoring one or more tags over a period of time. [See Moore paragraph 0102] 

Referring to claim 5, the combination of Moore and Ramanujam discloses the method of claim 1 above, wherein step (b) is performed continuously [See Moore paragraphs 0047, 0049, 0095, 0097], and step (c) further comprises calculating a running mean response time and a running standard deviation based on the response times determined in step (b). [See Ramanujam paragraphs 0008, 0050, 0112] 

Referring to claim 6, the combination of Moore and Ramanujam discloses the method of Claim 4, wherein the maximum acceptable response time is equal to the mean response time plus six standard deviations, the mean response time plus nine standard deviations, or the mean response time plus twelve standard deviations. [See Ramanujam paragraphs 0008, 0050, 0112] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687